PER CURIAM.
The final judgments of conviction and sentences under review are affirmed. The trial court committed no error, as asserted, in denying the defendants’ respective motions to suppress the eyewitness identification in this case. The defendants were not unlawfully in custody when they were identified by the eyewitness at a prompt on-the-scene police show-up; nor was the show-up procedure impermissibly suggestive so as to give rise to a likelihood of irreparable misidentification. See State v. Vamedoe, 443 So.2d 201 (Fla. 3d DCA 1983); Cross v. State, 432 So.2d 780 (Fla. 3d DCA 1983); State v. Cromartie, 419 So.2d 757 (Fla. 1st DCA), ■pet. for review dismissed, 422 So.2d 842 (Fla.1982).
Affirmed.